Citation Nr: 1741625	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-39 022	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 2010 Board of Veterans' Appeals (Board) decision that denied the claim to reopen entitlement to service connection for obesity, denied claim to reopen entitlement to service connection for post-operative right inguinal hernia, denied entitlement to service connection for hypertension, hepatitis C, stomach disorder, and dismissed the issue of entitlement to service connection for blood in the stool.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1975 to October 1975.

2. The Moving Party has failed to set forth any alleged clear and unmistakable errors of fact or law in the August 26, 2010 Board decision, the legal or factual basis for such allegations, or why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met. 38 C.F.R. § 20.1404(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).

In an August 26, 2010 decision, the Board denied the claim to reopen entitlement to service connection for obesity, to reopen entitlement to service connection for post-operative right inguinal hernia, entitlement to service connection for hypertension, hepatitis C, stomach disorder, and dismissed the issue of entitlement to service connection for blood in the stool.

In February 2014, the moving party submitted a written statement requesting a motion for reconsideration of the August 26, 2010 Board decision.  He alleged clear and unmistakable error as the decision incorrectly listed his service dates as September 1975 to October 1976. See Form 21-4138 Statement in Support of Claim dated February 2014.  The Veteran's DD 214 reflects active duty from September 12, 1975 to October 20, 1975 (less than 60 days).  
In December 2014, the moving party submitted another written statement requesting a CUE motion of the August 26, 2010 Board decision.  

Thereafter, in a December 2014 letter, the Board informed the moving party that his motion had been assigned a docket number, and provided information on the rules relating to CUE motions found at 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. §§ 20.1400-1411 (2016).

In reviewing the moving party's written statements, the Board is unable to ascertain the specific nature of his CUE claim.  The written statements do not set forth  clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error as required under 38 C.F.R. § 20.1404(b).  Although he indicates a typographical error in his service date, this is still insufficient to comply with the pleading requirements for a CUE motion as there has been no assertion that the Board incorrectly applied a law or fact in its denial of his service connection claims.  Even if the correct service dates were accepted, the moving party still fails to identify how the outcome would be manifestly different.  Rather, he appears to advance incoherent arguments by stating words of "misinterpretation, misapplication". See Correspondence dated December 2014.   

In short, the Board concludes that the moving party's motion to reverse or revise the Board's August 26, 2010 decision lacks the necessary specificity as required to constitute a valid motion for revision or reversal based on CUE.  Furthermore, it would be prejudicial to the moving party for the Board to accept as legally sufficient a claim which is defined by law as not legally sufficient and which would foreclose any opportunity for the moving party to raise a legally sufficient claim.  Therefore, the motion must be dismissed without prejudice to refiling.

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2016), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



____________________________________________
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2016) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2016).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


